Exhibit 10.2

 

DEVELOPMENT PROPERTY AGREEMENT

 

between

 

HPT TA PROPERTIES LLC,

 

as Purchaser,

 

and

 

TA OPERATING LLC,

 

as Seller

 

--------------------------------------------------------------------------------

 

June 22, 2016

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

DEVELOPMENT PROPERTY AGREEMENT

 

THIS DEVELOPMENT PROPERTY AGREEMENT is made and entered into as of June 22, 2016
(the “Effective Date”), between HPT TA Properties LLC, a Maryland limited
liability company, together with any of its successors and assigns as expressly
permitted hereunder, as purchaser (“Purchaser”), and TA Operating LLC, a
Delaware limited liability company, as seller (“Seller”).

 

PRELIMINARY STATEMENTS

 

Purchaser and Seller are parties, among others, to that certain Transaction
Agreement, dated as of June 1, 2015, as amended by that certain First Amendment
to Transaction Agreement, dated as of the date hereof (as so amended, the
“Transaction Agreement”), pursuant to which Seller agreed to sell and Purchaser
agreed to purchase the Property (this and other capitalized terms used and not
otherwise defined herein shall have the meaning given such terms in Article 1),
subject to and in accordance with the terms and conditions in the Transaction
Agreement and as hereinafter set forth.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE 1
DEFINITIONS

 

1.1                               Capitalized Terms.  Capitalized terms used and
not otherwise defined in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below and such definitions shall
apply equally to the singular and plural forms of such terms.

 

“Agreement”:  this Development Property Agreement, together with all exhibits
attached hereto.

 

“Closing”:  the closing and consummation of the purchase and sale transaction
contemplated by this Agreement.

 

“Improvements”:  collectively, all buildings, structures and other improvements
of every kind including, but not limited to, underground storage tanks,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site), parking areas and roadways appurtenant to such buildings
and structures situated upon the Land.

 

“Intangible Property”:  collectively, all transferable or assignable permits,
certificates of occupancy, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character related to the ownership, and not the operation, of the Land and
Improvements, but only to the extent the foregoing is assignable without cost to
Seller.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

--------------------------------------------------------------------------------


 

“Land”:  collectively, all of Seller’s right, title and interest in and to the
parcel or parcels of land described in Exhibit A together with all easements and
appurtenances related thereto.

 

“Permitted Encumbrances”:  collectively, applicable zoning, subdivision,
building and other land use laws and regulations; liens for taxes, assessments
and governmental charges not yet due and payable or due and payable but not yet
delinquent; all matters shown on or referenced in the Title Commitment which are
reasonably acceptable to Purchaser; and all matters shown on the Survey which
are reasonably acceptable to Purchaser.

 

“Property”:  collectively, all of Seller’s right title and interest in and to
the Real Property and/or the Intangible Property.

 

“Purchase Price”:  Ten Million Six Hundred Eighty-Two Thousand and 00/100ths
Dollars ($10,682,000).

 

“Purchaser”:  the meaning given such term in the preamble of this Agreement.

 

“Real Property”:  collectively, the Land and the Improvements.

 

“Seller”:  the meaning given such term in the preamble of this Agreement.

 

“Survey”:  the ALTA/NSPS Land Title Survey of 22.28 Acre Conveyed to TA
Operating LLC Located in the NE 1/4 , Sec. 36. T.12N, R.7W, dated April 28,
2016, prepared by ASA Land Surveying (Ref. No. 16-054).

 

“Title Commitment”:  the title commitment for the Real Property issued by the
Title Company and dated March 21, 2016.

 

“Title Company”:  First American Title Insurance Company.

 

ARTICLE 2
PURCHASE AND SALE; CLOSING

 

2.1                               Purchase and Sale.  In consideration of the
payment of the Purchase Price by Purchaser to Seller as herein provided and for
other good and valuable consideration, Seller shall sell the Property to
Purchaser, and Purchaser shall purchase the Property from Seller, subject to and
in accordance with the terms and conditions of this Agreement.

 

2.2                               Closing.  The purchase and sale of the
Property shall be consummated contemporaneously with the execution of this
Agreement.

 

2.3                               Purchase Price.  The purchase price to be paid
by Purchaser to Seller for the Property shall be the Purchase Price.

 

2.4                               IRS Real Estate Sales Reporting.  Seller shall
act as “the person responsible for closing” the transaction which is the subject
of this Agreement pursuant to Section 6045(e) of the Internal Revenue Code and
shall prepare and file all informational returns, including IRS Form

 

2

--------------------------------------------------------------------------------


 

1099-S, and shall otherwise comply with the provisions of Section 6045(e) of the
Internal Revenue Code.

 

ARTICLE 3
CLOSING OBLIGATIONS

 

3.1                               Seller’s Closing Obligations.  On the
Effective Date, Seller shall deliver to Purchaser:

 

(i)                         A good and sufficient deed with covenants against
grantor’s acts, or its local equivalent, in proper statutory form for recording,
duly executed and acknowledged by Seller, conveying good and marketable fee
simple title to the Real Property, free from all liens and encumbrances other
than the Permitted Encumbrances;

 

(ii)                      A certificate of non-foreign status, pursuant to
Section 1445 of the Internal Revenue Code, substantially in the form of
Exhibit B, duly executed by TravelCenters of America LLC;

 

(iii)                   An executed counterpart amendment of the Amended and
Restated TA Lease designated by Purchaser as contemplated by Section 2.2 of the
Transaction Agreement; and

 

(iv)                  Such other conveyance documents, certificates, deeds,
affidavits and other instruments as Purchaser, Seller or the Title Company may
reasonably require to carry out the transactions contemplated by this Agreement
and as are customary in like transactions in the area in which the Real Property
is located.

 

3.2                               Assignment and Assumption of Intangible
Property and Indemnity.  Seller hereby assigns to Purchaser all of Seller’s
right, title and interest in and to the Intangible Property to the extent first
arising from and after the Effective Date.  Purchaser hereby assumes all of
Seller’s obligations with respect to the Intangible Property to the extent first
arising from and after the Effective Date.  Purchaser hereby agrees to perform
all of Seller’s obligations with respect to the Intangible Property to the
extent first arising from and after the Effective Date.  In each case, subject
to any lease or other agreement between Seller and Purchaser that may otherwise
allocate responsibilities, Purchaser shall indemnify, defend and hold harmless
Seller from and against any and all losses, costs, damages, demands, expenses,
fees, fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date and Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.3                               Purchaser’s Closing Obligation.  On the
Effective Date, Purchaser shall pay the Purchase Price to Seller by wire
transfer of immediately available funds as instructed by Seller and shall
deliver an executed counterpart amendment of the Amended and Restated TA Lease
as contemplated by the Transaction Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4
PRORATIONS

 

4.1                               Proration Items.  Inasmuch as Seller will be
leasing the Property from Purchaser on and after the Effective Date, all
customary and usual prorations, including for ad valorem real estate taxes,
personal property taxes, assessments or special assessments, water, gas,
electric or other utilities, shall be made for the account of Seller as seller
under this Agreement or as the tenant under the lease being amended by Seller
and Purchaser.

 

4.2                               Survival.  The obligations of the parties
under this Article 4 shall survive the Closing.

 

ARTICLE 5
MISCELLANEOUS

 

5.1                               Like-Kind Exchange.  Seller may elect to
effectuate the transaction contemplated by this Agreement as part of a forward
like-kind exchange in accordance with Section 1031 of the Internal Revenue
Code.  In furtherance of the foregoing and notwithstanding anything contained in
this Agreement to the contrary, Seller may assign its rights under this
Agreement to a “qualified intermediary” in order to facilitate a forward like
kind exchange under Section 1031 of the Internal Revenue Code, and Purchaser
agrees to execute an instrument acknowledging and consenting to the same;
provided, however, such assignment shall not relieve Seller of any of its
obligations hereunder.

 

5.2                               Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

 

5.3                               Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

5.4                               No Third Party Beneficiaries.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

 

5.5                               Entire Agreement.  This Agreement and the
Transaction Agreement constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and shall

 

4

--------------------------------------------------------------------------------


 

supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

5.6                               Merger.  Except with respect to the any
obligation expressly stated to survive the Closing, none of the terms or
provisions of this Agreement shall survive the Closing, and the payment of the
Purchase Price and delivery of the deed and other closing documents at the
Closing shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Seller and/or Purchaser to be performed
hereunder.

 

5.7                               Counterparts.  This Agreement may be executed
in one (1) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.  Any such
counterparts or signatures may be delivered by facsimile or e-mail (in .pdf
format), and any counterparts or signatures so delivered shall be deemed an
original counterpart or signature for all purposes related to this Agreement.

 

5.8                               Section and Other Headings.  The headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

5.9                               Time of Essence.  Time shall be of the essence
with respect to the performance of each and every covenant and obligation, and
the giving of all notices, under this Agreement.

 

5.10                        Survival.  The provisions of this Article 5 shall
survive the Closing.

 

[Remainder of page intentionally left blank; signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as a sealed instrument as of the date first above written.

 

 

PURCHASER:

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

SELLER:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Development Property Agreement — Brazil]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

Real property in the City of Brazil, County of Clay, State of Indiana, described
as follows:

 

TRACT I:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED TO-WIT:

 

BEGINNING AT THE NORTHEAST CORNER OF SECTION 36; THENCE NORTH 87 DEGREES 48
MINUTES 30 SECONDS WEST 740 FEET ALONG THE NORTH LINE OF SAID SECTION TO A
POINT; THENCE SOUTH 00 DEGREES 38 MINUTES 00 SECONDS WEST 775 FEET TO A POINT;
THENCE SOUTH 87 DEGREES 48 MINUTES 30 SECONDS EAST 740 FEET TO A POINT ON THE
EAST LINE OF SECTION 36; THENCE NORTH 00 DEGREES 38 MINUTES 00 SECONDS EAST
ALONG THE EAST LINE OF SAID SECTION 36, 775 FEET TO THE PLACE OF BEGINNING.

 

TRACT II:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

 

BEGINNING AT A POINT 740 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36; THENCE
SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST PARALLEL WITH
THE NORTH SECTION LINE 290 FEET; THENCE NORTH 775 FEET TO THE NORTH SECTION LINE
OF SECTION 36; THENCE EAST ALONG THE SECTION LINE 290 FEET TO THE PLACE OF
BEGINNING.

 

TRACT III:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT 1030 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36;
THENCE SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST 290 FEET;
THENCE NORTH 775 FEET TO THE NORTH SECTION LINE OF SECTION 36; THENCE EAST ALONG
THE NORTH SECTION LINE 290 FEET TO THE PLACE OF BEGINNING.

 

EXCEPTING THEREFROM, A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST; THENCE EAST 190 FEET;
THENCE SOUTH 270 FEET; THENCE WEST 190 FEET; THENCE NORTH 270 FEET TO THE POINT
OF BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of FIRPTA Certificate

 

(See attached)

 

--------------------------------------------------------------------------------


 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by TravelCenters of America LLC, a Delaware limited liability company
(“Transferor”), pursuant to the Development Property Agreement, dated as of
June   , 2016, between TA Operating LLC and HPT TA Properties LLC, Transferor
hereby certifies to HPT TA Properties LLC (“Transferee”) the following:

 

1.                                      Transferor is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and income tax regulations thereunder);

 

2.                                      Transferor is not a disregarded entity
as defined in Treasury Regulation Section 1.1445-2(b)(2)(iii);

 

3.                                      TA Operating LLC, which has legal title
to one or more transferred U.S. real property interests under local law, is
disregarded as an entity separate from Transferor for U.S. federal income tax
purposes;

 

4.                                      Transferor’s U.S. employer
identification number is 20-5701514; and

 

5.                                      Transferor’s office address is 24601
Center Ridge Road, Westlake, OH 44145.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TravelCenters of America LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Date:  [·]

 

--------------------------------------------------------------------------------